Citation Nr: 0620053	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  00-09 020	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for cardiac arrhythmia due 
to an undiagnosed illness.  



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1984 until 
October 1993.  He served in the Southwest Asia Theater of 
Operations from January 2 to April 22, 1991.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Cleveland, Ohio that denied 
service connection for cardiac arrhythmia due to an 
undiagnosed illness.  

This case was remanded by the Board in June 2005.  It was 
pointed out at that time that the RO had already granted 
service connection for hypoglycemia with cardiac arrhythmia 
by rating action dated in February 2000.  However, despite 
that grant of service connection, there remains a question of 
the existence of other arrhythmia due to undiagnosed illness, 
which the veteran continues to claim.  The decision below is 
limited to the question of service connection for cardiac 
arrhythmia due to undiagnosed illness.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  Any cardiac arrhythmia is not attributable to an 
undiagnosed illness or a medically unexplained illness.


CONCLUSION OF LAW

The veteran does not have cardiac arrhythmia that is the 
result of an undiagnosed or medically unexplained illness.  
38 U.S.C.A. §§ 1110, 5103, 1117, 1131, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim in this instance has been accomplished.  
As evidenced by the statement of the case, and the 
supplemental statements of the case, the appellant has been 
notified of the laws and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
current evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
September 2004 and June 2005, the RO informed the appellant 
of what the evidence had to show to substantiate the claim, 
what medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such information in conjunction with the statement 
of the case and supplemental statements of the case has fully 
apprised the appellant of the evidence needed to substantiate 
the claim.  He was also advised to submit relevant evidence 
or information in his possession.  38 C.F.R. § 3.159(b).  The 
appellant was not specifically notified regarding the 
criteria for rating arrhythmia or for an award of an 
effective date should service connection be granted, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); however, 
neither of those questions is before the Board.  
Consequently, the Board does not find that a remand is 
necessary to address further notification.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim for service connection for cardiac 
arrhythmia due to an undiagnosed illness.  He has been 
afforded multiple VA compensation examinations in this 
regard, to include those with a medical opinion based upon 
review of the record.  Extensive private and VA clinical 
records have been submitted and received in support of the 
claim.  The case was remanded for further development by a 
decision of the Board dated in June 2005.  Under the 
circumstances, there is no reasonable possibility that 
further assistance from VA would aid him in substantiating 
the claim.  The Board thus finds that VA does not have a duty 
to assist that is unmet.  See 38 U.S.C.A. § 5103A (a) (2).

Service connection may be granted for a disability due to 
undiagnosed illness or medically unexplained chronic 
multisymptom illness that becomes manifest either during 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006.  38 C.F.R. 
§ 3.317 (2005).  Medically unexplained multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs, and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Id.  These 
include chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome.  Id.  Among the requirements for showing 
undiagnosed illness or medically unexplained multisymptom 
illness is the requirement that there be objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as fatigue, signs or symptoms involving the 
skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(a)(3), (b) (2005).  
By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.317 (2005).  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPREC 8-98.

The veteran's service medical records reflect no complaints 
or findings referable to cardiac arrhythmia.  Upon 
examination in October 1993 for separation from active duty, 
a blood pressure reading of 118/82 was recorded with a 
sitting pulse rate of 56.  The heart was evaluated as normal.  
It was noted that he had a three-pack year history of tobacco 
abuse.  The veteran denied heart palpitations or pounding.  

The appellant was afforded a VA general medical examination 
in February 1994 pursuant to the filing of a claim not 
pertinent to this appeal.  Examination of the cardiovascular 
system revealed regular rate and rhythm with no murmurs, 
gallops, and normal heart sounds.  The pulse rate was 80 per 
minute and blood pressure was 120/70.  A chest X-ray was 
interpreted as normal. 

Private clinical records dating from July 1997 show that the 
veteran reported the onset that morning of fluttering and 
palpitations in his chest associated with the feeling of some 
shortness of breath that had persisted throughout the day.  
He related that there had been no recent exertional 
symptomatology, and no syncope.  He denied gastrointestinal 
complaints, cough, sputum production or hemoptysis.  The 
appellant said that he smoked half a pack of cigarettes and 
drank two to three cups of coffee per day.  He denied 
substance abuse and a significant family history of proven 
ischemic heart disease.  It was noted that his father had 
died in his sleep at age 45 of unclear etiology when the 
veteran was a very young child.  It was reported that the 
veteran denied previous knowledge of rhythm disturbance, 
murmur or ischemic chest pain.  

Heart function was examined and diagnostic work-up, including 
electrocardiogram (EKG), chest X-ray, cardiac panel and 
arterial blood gases was performed.  The examiner noted that 
"[t]he rhythm is certainly bothersome, but I doubt that it 
bears a malignant prognosis and I would be surprised should 
it deteriorate to a life threatening rhythm disturbance."  
Following a comprehensive evaluation, a primary diagnosis of 
acute PAC (premature atrial complexes) - alternating with 
sinus bradycardia, was rendered. 

The veteran's wife wrote in August 1997 that since the 
veteran's return from the Gulf War zone, he had suffered from 
various complaints and disorders, including cardiac 
arrhythmia.

The veteran was afforded a VA general medical examination in 
July 1997.  Pertinent medical history was provided to the 
effect that in 1993, he developed episodes of some shortness 
of breath.  He related that after discharge, he was seen at 
VA and by a private physician who had recently performed 
Holter monitor testing.  He said that he had shortness of 
breath accompanied by diaphoresis and palpitations.  
Examination of the heart showed blood pressure of 110/66 with 
a heart rate of 78.  He had normal sinus rhythm and no 
arrhythmia.  A chest X-ray was normal.  An EKG revealed 
marked sinus bradycardia.  Following examination, a pertinent 
diagnosis of history of dyspnea, was rendered. 

Subsequently received were private clinical data from St 
Rita's Medical Center dated in July 1997 showing that the 
veteran was evaluated by Holter monitor for 24 hours.  
Following the study, it was noted that his complaints of 
chest pounding did not correlate with any tachycardia or 
bradycardia.  It was reported that the Holter study showed 
occasional premature complexes but no correlation with the 
appellant's reported complaints of chest pounding. 

The veteran presented to St Rita's emergency room in August 
1997 complaining of irregular heartbeat and some tightness in 
his chest associated with lightheadedness.  He denied 
shortness of breath.  He stated that he had had 
supraventricular tachycardia the Friday before and had been 
evaluated by a private doctor and VA.  He said that he had 
had intermittent palpitations and had not had any caffeine 
since that time.  The veteran said that the palpitations 
occurred when he had run to the scene of a disturbance.  On 
physical examination, the heart had regular rate and rhythm 
without murmur or gallop.  It was reported that EKG revealed 
sinus bradycardia with no acute STT wave changes and early 
repolarization.  Chest X-ray was negative.  Following 
evaluation, impressions of palpitations and history of 
supraventricular tachycardia were rendered.

The veteran underwent VA examination for cardiac arrhythmia 
in March 1998.  The examiner stated that the claims folder 
was reviewed.  The veteran stated on this occasion that his 
symptoms had begun shortly after his return from the Persian 
Gulf.  He said that he continued to have intermittent 
episodes of palpitations, fluttering, skipping heart beat and 
a feeling that the heart was slowing down, occasionally 
associated with syncopal episodes.  It was reported that he 
was currently on no medication for such symptoms.  On 
physical examination, a normal cardiovascular evaluation with 
regular heart rate and rhythm was obtained.  Blood pressure 
was 120/90 with a pulse of 52 and regular.  The carotid 
pulses were +2 without bruits.  No murmurs, gallops or 
thrills were appreciated.  Following examination, a diagnosis 
of sinus bradycardia with sinus arrhythmia was rendered.  The 
examiner commented that the veteran was previously diagnosed 
as having premature atrial complexes (PACs) which were common 
in normal people.  It was related that PACs could also occur 
secondary to psychological stress, tobacco use, or alcohol or 
caffeine use.

N. K. Gupta, M.D., wrote in August 1999 that the veteran had 
a history of sinus bradycardia that was a reflection of his 
good physical state.  It was noted that the appellant 
exercised regularly and that as a result, had a CPK elevation 
which was basically because of physical activity.  It was 
reported that he also had a history of supraventricular 
tachycardia and palpitations, as well as occasional 
ecotrophy.  Following physical examination, Dr. Gupta related 
that EKG showed sinus bradycardia with a rate of 46 but was 
otherwise unremarkable.  It was felt that he was doing 
reasonably well, that his sinus bradycardia was not a 
problem; nor were his palpitations at that stage. 

A VA examination to evaluate cardiac arrhythmia was conducted 
in July 2003.  The veteran related that while in service, he 
had two documented episodes of atrial flutter.  He stated 
that at the time, his doctor explained to him that he thought 
it was precipitated by episodic hypoglycemia.  It was 
reported that the veteran was on no medication for heart 
palpitations.  He stated that he had such symptoms about 
every two weeks, often associated with the use of an inhaler.  
On physical examination, the veteran had regular rate and 
rhythm.  No extra sounds were heard.  Blood pressure was 
102/70.  There was no evidence of hypoglycemia on current 
examination.  

An echocardiogram, EKG and other diagnostic testing were 
ordered.  Diagnoses following examination were reactive 
hypoglycemia and paroxysmal atrial flutter.  The examiner 
remarked that the veteran stated that the latter was 
documented twice in service, but that there were no records 
that showed evidence of such.  It was commented that neither 
condition was interfering with his activities of daily 
living.  

In a addendum report dated in July 2003, the examiner stated 
that the claims folder was reviewed.  It was opined that the 
veteran had neither hypoglycemia nor paroxysmal atrial 
flutter when he was seen and there was no evidence of record 
that the former occurred in any time relationship to the 
atrial flutter.  It was reported that hypoglycemia was often 
associated with sinus tachycardia but not with other atrial 
tachyarrythmias such as atrial flutter.  The examiner added 
that it was unlikely that the veteran had recurrent atrial 
flutter caused by hypoglycemia.

The appellant was most recently afforded VA examination in 
November 2005 for a medical opinion.  It was reported that 
the claims folder, all pertinent medical records, and service 
medical records were thoroughly reviewed by the examiner and 
attending physician.  A comprehensive background and clinical 
history was recited.  It was noted that a July 2003 EKG 
showed sinus bradycardia, and echocardiogram disclosed mild 
right atrial dilation, trace tricuspid regurgitation, and 
aortic root sclerosis.  It was reported that there was no 
mitral valve prolapse or mitral or aortic regurgitation and 
no aortic stenosis.  Ejection fraction was 60 to 65 percent.   
The examiner related that EKG on current examination showed 
normal sinus rhythm.  The veteran was interviewed and 
examined.  Following examination, diagnoses included 
palpitations.  The examiner stated the following:

We find no documentation to support that 
this veteran had atrial flutter while 
[on] active duty.  Electrocardiograms 
that we have done here for this patient 
show either normal sinus rhythm or sinus 
bradycardia.  Twenty[-]four hour 
electrocardiogram monitoring did not 
reveal any supraventricular tachycardia.  
The workup done at St. Rita's hospital...in 
July 1977 for palpitations and associated 
shortness of breath revealed an 
electrocardiogram that showed sinus 
tachycardia with occasional premature 
atrial complexes.  

In our opinion, we find that the veteran 
may be having palpitations that are 
sporadic and don't seem to be related to 
dysrhythmia, at least that could be 
documented on electrocardiogram.  The 
clinic significance of sinus bradycardia 
in this patient can be contributed to 
having good exercise tolerance, being in 
good physical condition and athletic.  
There is no evidence for sinus node 
dysfunction such as sinus arrest, 
sinoatrial block, or tachy-brady 
syndrome.  The premature atrial complexes 
(PACs) are non specific and could be due 
to excitement, caffeine intake and use of 
inhalers, etc.

It was the examiners' opinion that "it is less likely than 
not that the documented cardiac arrhythmia is related to any 
incident of the veteran's military service, including his 
service in the in Southwest Asia theater in 1991.  We further 
feel that it is less likely than not that any diagnosed 
cardiac arrhythmia was caused, made worse, contributed to, or 
aggravated by the veteran's hypoglycemia."  

As noted above, service connection has been granted by the RO 
for cardiac arrhythmia due to hypoglycemia.  The question now 
before the Board is whether service connection should be 
awarded for cardiac arrhythmia due to undiagnosed illness.  
In that regard, the record reflects that veteran's symptoms 
referable to heart palpitations and fluttering have been 
diagnosed at various times as bradycardia, supraventricular 
tachycardia and premature atrial complexes.  The Board 
observes, however, that no examiner of record has suggested 
that such symptoms represent a disability due to undiagnosed 
illness.  Rather, the bradycardia has been attributed to the 
veteran having good exercise tolerance, or being in good 
physical condition and athletic.  The premature atrial 
complexes (PACs) have been attributed to excitement, caffeine 
intake or the use of inhalers.  Specifically, there is no 
evidence of any sinus node dysfunction.  As for the 
tachycardia, some examiners have viewed it as sporadic and 
not representative of a disease process and others have 
suggested that it is due to the veteran's hypoglycemia, which 
occurs occasionally.  Either way, it is not attributed to 
undiagnosed illness that in turn is traceable to military 
service.  Because such conclusions stand uncontradicted in 
medical evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the preponderance of the evidence is against 
the claim, and that that doctrine is not applicable to the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for cardiac arrhythmia due to an 
undiagnosed illness is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


